Citation Nr: 0837844	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-31 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of death. 


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 until 
September 1966.  He died in October 1993.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  


FINDINGS OF FACT

1.  The veteran died in October 1993; the immediate cause of 
death was cardio-pulmonary arrest, due to prostate cancer.  

2.  The veteran did not have any service-connected 
disabilities at the time of his death.

3.  The veteran is not presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam. 

4.  The competent evidence does not demonstrate that the 
veteran's cardio-pulmonary arrest or his prostate cancer was 
causally related to active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.159, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  The RO provided the appellant 
pre-adjudication notice by letter dated in September 2006.  

The notice should also address the effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent the notice 
provided was deficient in that regard, such error was 
harmless given that the claim is being denied, and hence no 
effective date will be assigned.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  However, while 
there are particularized notice obligations with respect to a 
claim for DIC benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing a § 5103(a)-compliant notice. 

Although the notice provided to the appellant pertaining to 
the evidence necessary to substantiate the claim was not in 
conformity with the recent decision in Hupp, the appellant 
was not prejudiced, as the veteran was not service-connected 
for a disability at the time of his death.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant.  The Board 
finds that there is no duty to obtain a medical opinion 
because there is no competent evidence of record indicating 
that the veteran was exposed to herbicides in service or that 
the cause of the veteran's death may be associated with his 
active service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Based on the foregoing, all known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file, and the 
appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.     

Discussion

The appellant contends that the veteran died of prostate 
cancer which is presumptively related to his exposure to 
Agent Orange in Vietnam.  

I.  Law and Regulations

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Thus, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established. 

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death. In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Additionally, service connection for certain diseases, 
including malignant tumors, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

Further, applicable law provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6).  

Thus, if a veteran was exposed to an herbicide agent (to 
include Agent Orange) during active military, naval, or air 
service and has contracted an enumerated disease to a degree 
of 10 percent or more at any time after service, the veteran 
is entitled to service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307. 3.309(e).  Prostate cancer is one of the 
enumerated diseases.  

If application of the regulatory presumption is not 
warranted, the claim may be established on direct basis.  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

II.  Analysis

The Board has reviewed all of the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran died in October 1993.  The certificate of death 
lists the immediate cause of his death as cardio-pulmonary 
arrest, due to prostate cancer.  At the time of the veteran's 
death, service connection was not established for any 
disability.  

The veteran's service personnel records do not indicate that 
the veteran served in the Republic of Vietnam during the 
Vietnam era.  The Board acknowledges that the appellant 
stated that the veteran served in Vietnam during the Vietnam 
era because she recalled corresponding with him while he was 
there.  However, a search of the veteran's service personnel 
records fails to establish service in the Republic of 
Vietnam.  Therefore, the veteran is not entitled to the 
presumption that he was exposed to an herbicide agent during 
such service pursuant to 38 C.F.R. § 3.307(a)(6).  Likewise, 
there is no evidence of record, other than the appellant's 
statement, that indicates that the veteran was exposed to 
Agent Orange or any other herbicide during service.  The 
Board finds that the contemporaneous evidence from service, 
which does not show that the veteran was exposed to Agent 
Orange or any type of herbicide far outweighs the recent 
statements made by appellant.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994).  Thus, application of the presumptive 
provisions under 38 C.F.R. § 3.309(e) is not appropriate 
because there is no credible evidence indicating exposure to 
herbicides in service.  

The veteran's service treatment records (STRs) are negative 
for findings, complaints, diagnosis or treatment of any 
cancer-related disabilities.  In an August 1966 separation 
examination, the veteran reported that he did not then have, 
nor did he ever have, tumors, growths, cysts, or cancer. 

The record does not contain any objective findings indicating 
that the veteran had continuity of symptoms referable to 
heart disease or prostate cancer, nor has the appellant 
presented medical evidence that any disease, injury, or 
exposure in service was the principal or a contributory cause 
of the veteran's death.

The veteran died 27 years after discharge from active 
service.  The veteran's STRs are silent for any diagnosis of, 
or treatment for prostate cancer.  There is no evidence that 
the veteran had any disease or disability during service that 
could be related to the cause of his death.  There are no 
allegations of a continuity of symptoms from service that are 
related to the principal or contributory causes of the 
veteran's death.  Additionally, the appellant has not 
presented medical evidence of a nexus between the veteran's 
service and the cause of death.  Thus, service connection on 
a direct basis must be denied.  

Although the appellant has argued that exposure to chemicals 
in drums and Agent Orange during service are related to his 
death, lay persons are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges the 
appellant's lay assertions, however they do not outweigh the 
competent evidence of record, which does not show a 
relationship between the veteran's cause of death and any 
credible exposure, disease, or disability incurred in 
service. 

In light of the aforementioned, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim and service connection for cause of the veteran's death 
must be denied.  


ORDER

Entitlement to service connection for the cause of death is 
denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


